Citation Nr: 0012463	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  96-25 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from June 1945 to July 1946, 
and died in November 1991.  This appeal is before the Board 
of Veterans' Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In a decision dated July 30, 1997, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and on June 3, 1998, the Court 
issued an order granting a joint motion for remand vacating 
the Board's 1997 decision.  During the course of defining the 
record on appeal, appellant had counterdesignated a July 1996 
memorandum from her accredited representative to the RO, with 
three attachments: (1) a July 3, 1996 Statement in Support of 
Claim from appellant; (2) a report from a meteorologist; and 
(3) six pages of weather maps.  Neither the memorandum nor 
the attachments were contained in the claims folder.  On 
further investigation, the RO discovered the materials in a 
separate temporary file maintained at the RO.  

The Court remanded the case to the Board for further 
development and adjudication consistent with its order, 
specifically that there be consideration of additional 
evidence pertinent to the claim submitted by the appellant 
which, according to information furnished by the assistant 
adjudication officer at the RO, had been held in a separate 
file at the RO.  The evidence, which was not considered by 
the RO with issuance of a Supplemental Statement of the Case, 
also had not been associated with the veteran's primary 
claims folder before it was transferred to the Board.  

In the absence of a waiver of initial review of the evidence 
by the RO, the Board requested in the January 1999 Remand 
that the July 1996 material be considered by the RO in a de 
novo adjudication of the claim prior to further action by the 
Board, citing the then applicable regulation 38 C.F.R. § 
20.1304(c) (1998).  

The representative requested and was granted three periods of 
60 days extension in order to facilitate development of the 
evidence and additional argument.  In January 2000, after no 
additional pertinent evidence was submitted, the RO denied 
the representative's fourth request for a delay in the 
proceedings, and the case was returned to the Board for 
further action.  


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded. 38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, the veteran's widow, contends that the 
veteran's exposure to radiation caused his fatal cancer; that 
he was exposed to 6,000 troops who were being evacuated on 
board the U.S.S. Hermitage following their severe exposure to 
radiation fallout; that the U.S.S. Hermitage was never 
properly decontaminated; and that the veteran, who was 
weakened following a recent bout of Scarlet fever, was also 
exposed to radiation as storms moved radiation particles 
towards the ship on which the veteran sailed following the 
blast.  The appellant argues that an entry in the veteran's 
diary reflects that he was 200 miles away from the bomb test 
(Operations Crossroads) on July 1, 1946, and an entry for 
July 3, 1946, reflects that a storm followed the ship most of 
the day.  It is asserted that the veteran's weakened 
condition, his exposure to residual radiation from the 
passengers and ship on the U.S.S. Hermitage, and his exposure 
to radiation traveling in the winds from the bomb site were 
sufficient to result in a level of radiation exposure causing 
the eventual development of his fatal pancreatic cancer.  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
post service disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992).  

The appellant seeks service connection for the cause of the 
veteran's death, alleging that radiation exposure during 
service caused pancreatic cancer which ultimately resulted in 
his death.  

Clinical records from Craig D. Wendt, M.D., and Northern 
Michigan Hospitals, reflect that the veteran initially 
presented in May 1991 when he was seen for diarrhea, 
decreased appetite, and a history of a 36 pound weight loss 
over the previous several months.  The June 1991 operative 
report reflects the postoperative diagnosis of carcinoma of 
the colon with liver metastases. 

During the veteran's lifetime, service connection was not 
established for any disability.  The death certificate 
reflects that the veteran died in November 1991; that the 
cause of death was pancreatic cancer; and that the interval 
between the onset of pancreatic cancer and death was 
"months."  No other disease or disability is mentioned in 
the death certificate.  An autopsy was not performed.  

The evidence that was reviewed by the RO pursuant to the 
Court's order consists of a cover letter, dated in July 1996, 
from the Veterans of Foreign Wars of the United States, who 
formerly represented the appellant, reflecting that they were 
forwarding VA Form 21-4138 from the appellant, a three page 
report from a certified consulting meteorologist, and six 
pages of weather maps.  

In her July 1996 statement on VA Form 21-4138, the appellant 
reported that she was submitting maps concerning weather 
charts between July 1, 1946, and July 3, 1946, regarding the 
wind direction after operation Crossroads, which she had 
received from a certified consulting meteorologist.  The 
appellant further noted that in reviewing her husband's diary 
log, he reported being on Bikini Atoll, thirty days prior to 
the nuclear detonation, and that the island had been heavily 
sprayed with DDT to control the bugs before the dignitaries 
arrived to witness the detonation.  Reportedly, the veteran 
further wrote in his diary that he ate coconut on the island 
and swam in the water, exposure which the appellant argues 
has not been developed.  The appellant opined that she had 
verified the information from the Operation Crossroads manual 
written by the Defense Nuclear Agency.  

The report from a consulting certified meteorologist with 
attachments was also forwarded for review. It is a statement, 
dated in March 1993, with accompanying specifications 
reflecting that the weather charts had been reviewed 
regarding the surface and 500 mb wind direction in the 
Pacific Ocean from July 1, 1946, to July 3, 1946; that as the 
result of a typhoon there the resultant low level wind flow 
would be from the detonation site towards the ship during the 
period; that the course of the ship would place it downwind 
from the site with an average wind speed of 25 mph; that the 
wind speed and direction estimated from the charts were being 
provided reflecting the wind direction including a wind 
compass; and that because the intermediate levels of 5,000 
feet and 10,000 feet above sea level are not available, and 
the amount of yield and the height of detonation are not 
known, the amount of exposure would be hard to calculate.  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service incurrence will be presumed for certain 
diseases, including malignant tumors, when the disorder is 
manifest to a compensable degree within the initial post-
service year. 38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Further, both colon cancer and pancreatic cancer are included 
in the list of "radiogenic diseases" set forth in 38 C.F.R. 
§ 3.311(b)(2) (1999), which may warrant presumptive service 
incurrence.  However, the cancer must become evident in a 
radiation exposed veteran in order for service connection to 
be granted on a presumptive basis.  The term radiation 
exposed veteran applies to one who participated in a 
radiation-risk activity.  38 C.F.R. § 3.309 (1999).  To 
establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

There is no medical evidence suggesting the presence of the 
fatal disease which ultimately produced the veteran's death 
until many decades after service, nor is there any medical 
evidence linking the disease which proved to be fatal to 
service.  Here, the appellant has alleged that the veteran 
was exposed to radiation during service and that this caused 
his fatal cancer.  

Based on records research, the Defense Nuclear Agency (DNA) 
was unable to place the veteran at the site of, in the 
vicinity of, or in support of Operation CROSSROADS.  Naval 
records do not otherwise document the veteran's participation 
in Operation CROSSROADS, with records indicating that he was 
700 hundred miles from Bikini Atoll during CROSSROADS.  In 
addition, after a careful search of available dosimetry data, 
no other record of radiation exposure was found for the 
veteran.  The evidence offered by the appellant to support 
the claim including a March 1993 report from a Certified 
Consulting Meteorologist, who reported that review of 
pertinent weather charts reflected that the amount of 
exposure to radiation the veteran had would be hard to 
calculate, does not warrant a different conclusion in the 
judgment of the Board.  The statement from the meteorologist 
is not probative of the matter at the core of the appellant's 
claim.  The use of the phrase the amount of exposure would be 
hard to calculate negates the intended import of the 
statement and does not support the appellant's arguments.  
The evidence remains devoid of an objective basis for 
rendering the appellant's claim well grounded.  There is no 
evidence demonstrating a nexus between the veteran's service, 
radiation exposure, and the cancer that claimed his life.  

Rather, the evidence shows that there was no manifestation of 
cancer during service, on the service discharge examination, 
or within a year of service discharge.  Service connection 
was not established for any disorder during the veteran's 
lifetime, and there has been no medical evidence presented 
showing that any event in service caused the veteran to 
develop the fatal cancer.  The appellant has not submitted 
any objective evidence to support the arguments made that the 
veteran participated in a radiation-risk activity or was 
otherwise exposed to radiation.  The DNA has reported that 
the veteran did not participate in Operation Crossroads or 
otherwise sustain exposure in a radiation-risk activity.  
Contrary to assertions made by the appellant, there is no 
credible objective evidence to show that the veteran was 
exposed to ionizing radiation during service.  In the absence 
of objective evidence demonstrating exposure during 
participation in a radiation-risk activity in service, there 
is no support for the claim based on applicable regulations 
regarding radiation exposed veterans.  

The Board has carefully considered the appellant's detailed 
arguments that the veteran's death was ultimately due to 
radiation exposure during service.  The Board has also 
reviewed the ship's logs and other administrative data 
offered to support the contention that the veteran had 
radiation exposure during service which subsequently resulted 
in cancer.  However, as a lay person, the appellant is not 
qualified to proffer medical opinions or diagnoses.  While 
the appellant is certainly capable of providing evidence of 
symptomatology, a lay person is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992); Robinette v. Brown, 8 Vet.App. 
69, 74 (1995); Heuer v. Brown, 7 Vet.App. 379, 384 (1995); 
see also Harvey v. Brown, 6 Vet.App. 390, 393-94 (1994).  The 
Board has specifically considered the supporting allegations 
such as discrepancies in ship's logs made by the appellant, 
but in the Board's judgment none of these overcome the 
conclusions made by the DNA.  

In view of all the facts in this case, the Board must 
conclude that the appellant has failed to meet her initial 
burden of producing evidence of a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  

The Board has sympathetically reviewed all the evidence, but 
none of the evidence fulfills the requirement that there be 
objective medical evidence showing that service-connected 
disability had a role in producing death.  Instead there is 
strong objective evidence that the fatal disease had its 
inception decades after service with no demonstration of a 
relationship to service.  In these circumstances, the 
evidence in the aggregate does not demonstrate that the 
appellant's claim is plausible.

In sum, the claim that the veteran's death was due to service 
is not supported by objective evidence.  None of the 
physicians who examined the veteran ever identified any 
residuals of his military experience as being a factor in his 
death.  Specifically, the evidence does not demonstrate that 
the veteran participated in a radiation-risk activity which 
may have caused the fatal carcinoma.  Rather, the objective 
evidence shows that he did not meet the definition of a 
radiation-exposed veteran under applicable regulations.  In 
the judgment of the Board, the information furnished by the 
DNA is conclusive on this matter and the challenges offered 
by the appellant are not sufficient to refute the conclusions 
made by DNA.  See Earle v. Brown, 6 Vet.App. 558 (1994).  In 
the absence of supporting objective evidence, the claim that 
the cause of the veteran's death is related to service is not 
well grounded.  

For additional support for the Board's finding, and to refute 
any possible argument that VA has a duty to assist in further 
developing the claim:  See Grivois v. Brown, 6 Vet.App. 136 
(1994) and Grottveit, supra.  In Grivois, the Court 
reiterated that VA has no statutory duty to assist an 
appellant absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Id. at 140.  As indicated above, since 
the law requires that a claimant submit competent medical 
evidence establishing that a claim is well grounded, 
Grottveit, at 93, and no such evidence has been presented to 
the Board, the appellant's claim is not one that is well 
grounded.  

In the Board's judgment, the RO has fulfilled the mandate of 
the Court by considering the additional evidence submitted on 
the matter and by issuing a Supplemental Statement of the 
Case to the appellant and her representative in May 1999.  
Although the Board has considered and denied this appeal on 
grounds different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by this decision.  In assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  

Further, the Board views its discussion of the issue, 
particularly the need for objective medical evidence to 
support the claim, as sufficient to inform the appellant of 
the elements necessary to complete her application for 
benefits.  See Robinette v. Brown, 8 Vet.App. 69 (1995).  


ORDER

As the claim for entitlement to service connection for the 
cause of the veteran's death is not well-grounded, the appeal 
is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

